DETAILED ACTION

Response to Amendment
The reply filed on 07/28/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered (MPEP §821.03).


I. Original claims 1-9 drawn to an electronic device for Species A (reads on fig. 1-6C)
II. Newly presented claims 10-18 drawn to an electronic device for Species B (reads on figs. 7A-10C)  

The species are independent or distinct because, species 
A) a wearable member having a first channel formed within said member to define a low mechanical strength zone; and 
B) a wearable member having a first orthogonal radii formed within said first channel to define a material stress concentration zone.




Since applicant has received an action (Non-Final Office action mailed on 04/29/2021) on the merits for the originally presented Species (i.e. Species A reading on figures 1-6C) in the Application 16/813,228, this Species has been constructively elected by original presentation for prosecution on the merits. 
The amendment filed on 07/28/2021 cancelling all claims (claims 1-9) drawn to the Species A and presenting only claims drawn to a Species B is non-responsive (MPEP §821.03). The newly presented claims (i.e., claims 10-18) are not readable on the Species A because claim 10 describes a wearable member having a first orthogonal radii formed within said first channel to define a material stress concentration zone as described above.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841